DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9-12 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 10 and 15 of U.S. Patent No. 11,283,483. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 9, 10 and 15 of U.S. Patent No. 11,283,483 anticipate claims 1, 2, 9-12 and 15-19 of the present application.
Regarding claim 1 of the present application, claim 1 of U.S. Patent No. 11,283,483 anticipates all the claimed limitations including a contactless integrated circuit (IC) card reader configured to communicate a contactless IC card. comprising an antenna circuit: a transmission circuit configured to generate a carrier signal: a variable amplifier configured to amplify the carrier signal at an amplification gain and to output the amplified carrier signal to the antenna circuit as a transmission signal: a variable attenuator configured to attenuate a receive signal received through the antenna circuit at an attenuation ratio: a reception circuit configured to filter the carrier signal from the attenuated receive signal and to generate a filtered receive signal: and a controller configured to compare an amplitude of the filtered receive signal with a reference level, and to control both the amplification gain of the variable amplifier and the attenuation ratio of the variable attenuator based on a result of the comparison.
Regarding claim 2 of the present application, claim 1 of U.S. Patent No. 11,283,483 anticipates all the claimed limitations including wherein the controller controls both the amplification gain of the variable amplifier and the attenuation ratio of the variable attenuator, when the amplitude of the filtered receive signal is smaller than the reference level.
Regarding claim 9 of the present application, claim 2 of U.S. Patent No. 11,283,483 anticipates all the claimed limitations including wherein the receive signal is generated through use of a passive load modulation (PLM) performed by the contactless IC card.
Regarding claim 10 of the present application, claim 3 of U.S. Patent No. 11,283,483 anticipates all the claimed limitations including a signal processing unit configured to modulate information to be provided to the contactless IC card using amplitude shift keying (ASK) modulation, to control the transmission circuit based on the modulated information, and to demodulate the filtered receive signal using ASK demodulation to identify data provided from the contactless IC card.
Regarding claim 11 of the present application, claim 10 of U.S. Patent No. 11,283,483 anticipates all the claimed limitations including wherein the carrier signal has a frequency of 13.56 MHz.
Regarding claim 12 of the present application, claim 9 of U.S. Patent No. 11,283,483 anticipates all the claimed limitations including contactless integrated circuit (IC) card reader configured to communicate with a contactless IC card. comprising: an antenna circuit: a variable amplifier configured to amplify a carrier signal at an amplification gain and to output the amplified carrier signal to the antenna circuit as a transmit signal: a variable attenuator configured to attenuate a receive signal received through the antenna circuit at an attenuation ratio: a type manager configured to determine a near field communication (NFC) type of the contactless IC card: and a controller configured to adjust the amplification gain and the attenuation ratio based on the attenuated receive signal, when the determined NFC type is a first type corresponding to a type-V which is based on a sub-carrier signal having a frequency of 424 KHz or 484 KHz.
Regarding claim 15 of the present application, claim 9 of U.S. Patent No. 11,283,483 anticipates all the claimed limitations including a transmission circuit configured to generate the carrier signal: and a reception circuit configured to filter the carrier signal form the attenuated receive signal and to generate a filtered receive signal.
Regarding claim 16 of the present application, claim 9 of U.S. Patent No. 11,283,483 anticipates all the claimed limitations including wherein the controller is configured to further adjust both the amplification gain and the attenuation ratio when the filtered receive signal is smaller than a reference level.
Regarding claim 17 of the present application, claims 4 and 9 of U.S. Patent No. 11,283,483 anticipate all the claimed limitations including a signal processing unit configured to modulate information to be provided to the contactless IC card using amplitude shift keying (ASK) modulation. to control the transmission circuit based on the modulated information, and to demodulate the filtered receive signal using ASK demodulation to identify data provided from the contactless IC card.
Regarding claim 18 of the present application, claim 15 of U.S. Patent No. 11,283,483 anticipates all the claimed limitations including an operation method of a contactless integrated circuit (IC) card reader configured to communicate with a contactless IC card, the operation method comprising: outputting a transmission signal amplified at an amplification gain: receiving a receive signal; attenuating the receive signal at an attenuation ratio: filtering a carrier signal in the attenuated receive signal to generate a filtered receive signal: and adjusting both the amplification gain and the attenuation ratio based on a comparison of the filtered receive signal and a reference level.
Regarding claim 19 of the present application, claim 15 of U.S. Patent No. 11,283,483 anticipates all the claimed limitations including wherein when an amplitude of the filtered receive signal is smaller than the reference level, the amplification gain is decreased, and the attenuation ratio is decreased based on the decreased amplification gain.

Allowable Subject Matter
Claims 3-8, 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 7,689,195) disclose a transceiver for a RFID reader and a transceiver for a RFID transponder (tag) allow communication between the two devices, the transceiver comprising automatic gain control (AGC) circuit adjusts a receiver gain according to the received signal strength and controls tuning of magnetic coupling circuitry.
Srinivasan et al. (US 10,735,038) teach an adaptive NFC receiver with gain control unit to control gain of a receive amplifier based on the RSSI.
Sinoussi et al. (US 11.252.550) disclose a frequency-division-coordination of automatic power control (APC) in a transceiver of a near-field reader, the frequency-division-coordinated APC (FDC-APC) can enable continuous APC updates concurrent with communication frames to achieve field strength specifications without conventional degradations in communication reliability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645